Citation Nr: 1724889	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability as secondary to service-connected residuals of a fractured right zygoma.

2.  Entitlement to service connection for a cervical spine disability as secondary to service-connected residuals of a fractured right zygoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran filed an original claim for service connection for back trouble in October 1984.  A March 1985 rating decision denied service connection for ankylosing spondylitis.  In an October 1985 statement, the Veteran stated he received treatment from a private physician for his back and those treatment records were relevant to his claim.  The RO accepted the Veteran's statement as a claim to reopen a claim for service connection for a back condition. In an April 1996 rating decision, the RO denied the claim after finding the evidence did not constitute new and material evidence sufficient to reopen a claim for service connection for a back condition.  The Veteran did not appeal the April 1996 rating decision and that decision became final.  In August 2006, the Veteran filed a claim for service connection for back and neck problems (also claimed as ankylosing spondylitis of the cervical and lumbar spine), which the RO treated as a claim to reopen.  A July 2007 rating decision again denied the claim to reopen as the evidence submitted was not new and material and also confirmed the previous denial of service connection.  The Veteran did not appeal the July 2007 rating decision and that decision became final.  In September 2009, the Veteran filed a claim for service connection for a cervical spine disability as secondary to his service-connected residuals of a fractured right zygoma.  In the June 2016 Appellate Brief, the Veteran and his representative refer to the issue as one for secondary service connection only.  

Although the Veteran's September 2009 claim for secondary service connection presented a new theory of entitlement for a cervical spine disability, this September 2009 claim involved the same diagnosis, disability and factual basis as his August 2006 claim for ankylosing spondylitis of the cervical spine.  Thus, the Board must address whether new and material evidence has been received in order to reopen the claim of entitlement to service connection service connection for a cervical spine disability as secondary to service-connected residuals of a fractured right zygoma before retaining jurisdiction to adjudicate the appeal on its merits. 

In November 2014 and August 2016, the Board remanded the claim for further development.  


FINDINGS OF FACT

1.  In a final decision issued in July 2007, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability. 

2.  Evidence added to the record since the final July 2007 decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a possibility of substantiating the Veteran's claim of service connection for a cervical spine disability as secondary to service-connected residuals of a fractured right zygoma.

3.  The Veteran's cervical spine disability is not proximately due to, a result of, or aggravated by, his service-connected residuals of a fractured right zygoma.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of a final July 2007 decision, the criteria for reopening the claim service connection for a cervical spine disability as secondary to service-connected residuals of a fractured right zygoma have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for a cervical spine disability as secondary to service-connected residuals of a fractured right zygoma have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In August 2006, the Veteran filed a claim for ankylosing spondylitis of the cervical spine.  In July 2007, the RO denied the Veteran's claim for service connection for a cervical spine disability.  This decision is final, as the Veteran did not appeal this decision.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In September 2009, the Veteran filed a claim for service connection for a cervical spine disability secondary to service-connected residuals of a fractured zygoma.  In November 2009, the RO denied service connection for a cervical spine disability secondary to service-connected residuals of a fractured zygoma.  The current appeal before Board arises from this November 2009 rating decision.  

The Board notes that the November 2009 rating decision, the RO appeared to have treated the Veteran's September 2009 claim as a "new claim" and not as a claim to reopen.  However, the Board finds that in both the Veteran's September 2009 and August 2006 claims, the Veteran is seeking entitlement based on the same factual basis, as both claims seek entitlement for the same disability, ankylosing spondylitis of the cervical spine.  Boggs v. Peake, 520 F.3d 1330 (2008) ("same factual basis" means the same disease or injury).  Furthermore, a new theory of causation, such as secondary service connection, for the same disease or injury cannot be a basis of a new claim.  Id; see also Roebuck v. Nicholson, 20 Vet. App. 307 (if the theories of entitlement all pertain to the same benefit for the same disability, then they constitute the same claim and would require new and material evidence to reopen). 

Thus, since the Veteran's current claim is based on the "same factual basis" and pertains to the same benefit for the same disability as his August 2006 claim for direct service connection for a cervical spine disability, and the RO's July 2007 denial is final, the Board may not take jurisdiction over the new claim unless new and material evidence is presented.  38 U.S.C.A § 7104 (b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. § 5108 (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 2001) (the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue).  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, evidence submitted and obtained since the July 2007 rating decision includes an August 2009 radiology report of the cervical spine, a September 2009 statement (claim for secondary service connection) filed by the Veteran's representative, and a November 2009 rheumatology consult report with an associated January 2010 addendum. 

Upon review, the Board finds this evidence is both new and material sufficient to reopen the Veteran's claim.  The evidence is "new" as it had not been previously considered by VA, and the evidence is "material" because it relates to unestablished facts necessary to substantiate the underlying secondary service connection claim.  Specifically, the August 2009 radiologly report of the cervical spine supports the finding of competent evidence of a current disability as the report gives a specific diagnosis of "advanced ankylosing spondylitis of the cervical spine," and the Septebmer 2009 statement supports a finding of competent evidence that the Veteran's claimed cervical spine disability occurred at the same time as his facial fracture.  The November 2009 rheumatology consult report with an associated Janurary 2010 addendum support a finding of competent evidence that the Veteran's cervical spine disability could have started while he was in military service. 

Secondary Service Connection

The Board notes the Veteran's August 2006 claim was for direct service connection for a cervical spine disability.  In July 2007, the RO denied this claim on a direct basis.  The Veteran did not appeal this decision; and thus this rating decision became final.  In September 2009, the Veteran filed a claim for a cervical spine disability as secondary to his service-connected residuals of a fractured right zygoma. In 1969, the Veteran was involved in an altercation in which he sustained a fracture to his right zygoma.  The Veteran contends that the trauma that fractured his right zygoma caused a "whiplash like syndrome," and the arthritic changes to his cervical spine are a direct result of the facial trauma which caused his "head to snap in a whip-like action."  See April 2012 VA Form 9.  Thus, based on the Veteran's contentions, only secondary service connection will be discussed. 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). 

As noted above, the first element of secondary service connection requires evidence of a current disorder.  In July 2015, the Veteran was diagnosed with ankylosing spondylitis of the cervical spine (originally diagnosed in 2009).  See July 2015 Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ).  Thus, the Veteran has satisfied the first element of secondary service connection.   

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for residuals of a fractured right zygoma.  Thus, the Veteran has satisfied the second element of secondary service connection.

Lastly, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In July 2015, the Veteran was afforded with a cervical spine VA examination, in which the VA examiner noted that the Veteran's fracture of the right zygomatic arch in 1969 was isolated to the right orbit; however, his neck, based on the examination at the time, was "supple."  Additionally, the VA examiner, in an August 2016 VA addendum, opined that the Veteran's current ankylosing spondylitis of the cervical spine cannot be due to any injury such as a fracture of the right zygoma.  The examiner stated that the Veteran's cervical condition is due to genetically linked inflammation of the spine, and not any service related activities.  The rationale provided is that ankylosing spondylitis is an autoimmune condition causing boney destruction of the spine, due to attacks from the patient's own immune cells.  This chronic inflammatory spinal condition is linked to genetic markers such as HLA-B27, and is in no way related to trauma or other types of mechanical stress.  

In addition to the VA examiner's finding that the Veteran's cervical spine disability was not caused by the Veteran's service-connected residuals of a fractured right zygoma, the VA examiner also opined that the Veteran's cervical spine disability was not aggravated by the Veteran's service-connected residuals of a fractured right zygoma.  The examiner noted there was no baseline of abnormal cervical spine condition reflected in the service treatment records (STR)s.  As the Veteran's STRs reveal his neck was normal.  Also, there was no medical diagnosis of a neck abnormality made at the time of medical care of the facial fracture.  The examiner noted that since 2009 the Veteran has had a fusion of cervical spine due to late onset ankylosing spondylitis, which does not represent aggravation of any cervical spine condition by military service.  

The Board also notes that the Veteran's contends that his cervical spine disability occurred at the same time when he fractured his right zygoma.  See September 2009 by the Veteran's Representative.  However, as previously mentioned, the Veteran fractured his right zygoma in 1969, and the first evidence of treatment for a neck condition is in August 2009, during which the Veteran was diagnosed with ankylosing spondylitis of the cervical spine.  Thus, even though the Veteran contends these injuries occurred at the same there, there is an approximate 40 year time span between the two injuries.  

The Board notes that in a November 2009 rheumatology consult with Dr. Molina-Vecenty, the Veteran reported he did not have any particular back or cervical pain and his only concern was the decreased range of motion in his neck.  In a January 2010 addendum, Dr. Molina-Vecenty noted the Veteran called and asked if his ankylosis spondylitis could have started while he was in service.  Dr. Molina-Vecenty stated "ankylosis spondylitis is a slow progressing disease that usually starts when a patient is in his 20s to 30s.  His disease at the moment is far advanced so it is conceivable that the disease initiation was during his 20s and it might have coincided with his military service since the patient refers to having some spinal complains at that time."  The Board finds this January 2010 addendum to be speculative in nature, and therefore is not, by itself, of sufficient probative weight to warrant service connection.  Speculative language such as "conceivable" and "might" do not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion must provide a degree of certainty required for medical nexus evidence). 

In resolving the conflicts between the July 2015 VA examination report and the August 2016 VA addendum opinion with the November 2010 rheumatology consult record and the January 2010 addendum, the Board must ascertain the probative evidentiary weight of each report by looking at whether the report is (1) based on sufficient facts or data (2) a product of reliable principles and methods and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion comes from its reasoning.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 ( 2007).  A mere conclusion without an underlying rationale is of no probative value.  Miller v. West, 11 Vet. App. 345 (1998).  

Here, the Board finds that the VA examination report and addendum hold more probative value and greater evidentiary weight than Dr. Molina-Vecenty's January 2010 addendum opinion for the following reasons; the VA examiner reviewed the claims file and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  In addition, the VA examiner provided a clear conclusion with supporting data and a reasoned medical explanation of the etiology of the Veteran's current spine disability and why this disability is not be caused by the Veteran's service-connected residuals of a fractured right zygoma.  Therefore, the VA examiner provided an opinion that is based on sufficient facts and data with a sound rationale.  

In comparison, Dr. Molina-Vecenty's January 2010 addendum opinion is speculative in nature and does not provide a reasoned rationale.  Dr. Molina-Vicenty's opinion stated that it is "conceivable" and that the Veteran's cervical spine disability "might" have coincided with his service.  This opinion indicates a mere possibility that the Veteran's cervical spine disability is related to service, but does not provide probative evidence of a medical nexus between the Veteran's current disability and his service-connected fractured zygoma.  

In addition to the medical evidence the Board has considered the Veteran's lay statements.  The Board acknowledges the Veteran's contentions of a decreased range of motion in his neck, and that his cervical spine disability is secondary to his fractured right zygoma.  The Veteran is competent to provide this testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as pain).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With this said, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, a medical nexus between the service-connected residuals of a fractured right zygoma and a cervical spine disability, the issue of causation of such an ailment, is a determination outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1376-77 (lay persons not competent to diagnose cancer).  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  Therefore, his lay statements have been reviewed and considered.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to a medical nexus between the service-connected residuals of a fractured right zygoma and a cervical spine disability.  Id.  

Thus, the Veteran has not satisfied the third element of secondary service connection as there is not a medical nexus between the Veteran's current cervical spine disability and the Veteran's service-connected residuals of a fractured right zygoma. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.



ORDER

Entitlement to service connection for a cervical spine disability as secondary to service-connected residuals of a fractured right zygoma is denied.






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


